Citation Nr: 1211188	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO. 09-24 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES


1. Whether new and material evidence sufficient to reopen a claim for service connection for bilateral hearing loss has been received.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for a psychiatric disorder.

5. Entitlement to service connection for bronchitis.

6. Entitlement to service connection for allergies.

7. Entitlement to service connection for chronic sinusitis.

8. Entitlement to service connection for a rash/dry skin of the upper extremities, neck, and face.

9. Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to August 2001 and from September 2005 to December 2006, in addition to various unverified periods of inactive and active duty for training.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. The Veteran attended a hearing before the undersigned in July 2011.

As a preliminary matter, the Board notes that in a March 2002 rating decision, the Veteran was denied service connection for bronchitis. As he failed to file a timely notice of disagreement, this decision became final. 38 U.S.C.A. § 7105 (2011). Generally, new and material evidence must be submitted to reopen a claim which has previously and finally been denied. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.56(a) (2011). In the present case, however, the Veteran served a second period of active duty from September 2005 to December 2006. Service treatment records from that second period of service have been added to the claims file. As these service records are pertinent to the pending claim for service connection for bronchitis, VA may reconsider the Veteran's claim without requiring he submit new and material evidence. 38 C.F.R. § 3.156(c). Thus, the claim for service connection for bronchitis will be considered on the merits.

The issues of service connection for a psychiatric disorder, service connection for bronchitis, service connection for allergies, service connection for chronic sinusitis, service connection for hearing loss and service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a January 2008 rating decision, the RO denied entitlement to service connection for bilateral hearing loss; the Veteran did not file a notice of disagreement and that decision became final.

2. Additional evidence received since the RO's January 2008 decision which denied entitlement to service connection for bilateral hearing loss is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim.

3. Resolving all reasonable doubt in favor of the Veteran, dermatitis began during his active duty military service.

4. Resolving all reasonable doubt in favor of the Veteran, sleep apnea began during his active duty military service. 


CONCLUSIONS OF LAW

1. New and material evidence has been received since the RO's January 2008 decision which denied entitlement to service connection for bilateral hearing loss, and the claim of service connection is reopened. 38 U.S.C.A. §§ 5100, 5103; 5103A, 5108, 7105 (West 2002 and Supp 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).

2. Dermatitis was incurred in the Veteran's active duty military service. 38 U.S.C.A. §§ 1110, 1112, 1131, 5100, 5103; 5103A, 5107 (West 2002 and Supp 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.304, 3.307, 3.326 (2011).

3. Sleep apnea was incurred in the Veteran's active duty military service. 38 U.S.C.A. §§ 1110, 1112, 1131, 5100, 5103; 5103A, 5107 (West 2002 and Supp 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.304, 3.307, 3.326 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b)(1). Such notice should be provided to a Veteran before the initial unfavorable agency of original jurisdiction (RO) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.

As the Board's decision to reopen the claim for service connection for hearing loss, and to grant service connection for sleep apnea and dermatitis herein constitutes a complete grant of the benefit sought on appeal, no further action with regard to those claims is required to comply with the VCAA and the implementing regulations.

New and Material Evidence for Hearing Loss

The Veteran contends that hearing loss began in 2000, during his first period of active duty. He attributes it to light firing and exercises with artillery. See Hearing Transcript at 4.

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of "new and material" evidence. If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition. 38 U.S.C.A. § 5108. Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In December 2006, the Veteran filed a claim of service connection for hearing loss. The evidence of record consisted of service treatment records, post-service VA outpatient treatment records, and VA examinations.

Service treatment records from both periods of service showed no complaints of tinnitus or hearing loss in service. At a pre-screening physical in June 1998, the Veteran's hearing was normal. On Reports of Medical History in June 1998, July 1999, June 2001, and January 2004, the Veteran reported no ear, nose, or throat trouble. He reported no history of ear trouble or loss of hearing. The Veteran's ears were found normal on Reports of Medical Evaluation in July 1999 and January 2004. Audiological examinations in January 2004 and September 2005 were normal. In January 2006, the Veteran was seen at sick call with right ear symptoms but no hearing loss, difficulty understanding speech, or hyperacusis. He had an earache but no ringing in the ear, excruciating pain, pressure, feeling of fullness, or discharge. He was diagnosed with otitis externa.

The Veteran was afforded an audiological examination in June 2007. The Veteran complained that he had problems with his hearing and that his ears felt clogged up. The examiner found that the results of audiological testing were inconsistent, unreliable, and invalid.

A January 2008 rating decision denied entitlement to service connection for hearing loss. The RO concluded that hearing loss was not shown in service, and there was no evidence to support a relationship to service. The Veteran did not file a notice of disagreement. Thus, the January 2008 RO decision is final. 38 U.S.C.A. § 7105.

In June 2009, the Veteran filed a claim to reopen entitlement to service connection for hearing loss.

Since the January 2008 rating decision, updated VA and private treatment records have been associated with the claims folders.

The Veteran saw a private provider in September 2010. He complained of tinnitus and progressive hearing loss bilaterally. Audiometric testing disagreed with otoacoustic emissions showing mild to moderate sensorineural hearing loss, bilaterally. Speech reception thresholds were lower than would be expected given the audiometric data. Auditory brainstem response testing was normal.

The Veteran was afforded a VA audiological examination in January 2011. He reported ringing in his ears. Audiological testing results were found to be unreliable. The examiner found that hearing loss and tinnitus were not due to military noise exposure. The examiner reasoned that hearing at discharge was within normal limits, that other audiological tests since that time were incomplete, and that final responses were not valid. As a result, the examiner concluded that hearing loss and tinnitus were not present.

The Veteran also attended a hearing before the undersigned in July 2011. He testified that hearing loss and tinnitus began in 2000, during his first period of service, and have been continuous since that time. See Hearing Transcript at 4. He attributes them to light firing and exercises with artillery. Id. He testified that he sought treatment in service and the results were indicative of hearing loss. Id. at 5.

All of this evidence was not previously before the RO. As such, it is considered "new." The "new" testimony raises, for the first time, the argument that the Veteran's hearing loss has been continuous since service. As such, the Board finds the evidence to be "material," because it raises the possibility that the Veteran's hearing loss may be etiologically related to service. In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110 (2010). Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id.

Accordingly, the Board finds that the claim for service connection for hearing loss is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1. Skin Disorder

The Veteran contends that he began experiencing rashes and skin problems during his second period of active duty, when he noticed a large rash on his stomach and scalp. See Hearing Transcript at 21. The Veteran was treated for a skin disorder while in service and diagnosed with hand eczema, contact dermatitis and dermatitis (STRs (Sept. 2005 and Oct. 2006)). He was seen with continuing complaints of a reoccurring rash within a month of his discharge. See Caldwell Clinic Records (Jan. 2007).

VA treatment records "problem lists" contain diagnoses of dermatitis. See VA Treatment Records, generally. The Veteran has also reported that his skin rash continues. See, e.g. Veteran's Statement (May 2008) and VA Form 9 (June 2009). He treats the rash with a cream he received from a dermatologist, but he still has rash patches on his head and other parts of his skin. See Hearing Transcript at 23.

Based on the preceding evidence, the Board finds that the Veteran has a current diagnosis of dermatitis. Therefore, the remaining inquiry is whether such current skin disorder is related to his active duty military service.

In this regard, the Board observes that the Veteran has reported continuing skin symptoms since service. The Veteran is competent to testify to factual matters of which he has first-hand knowledge. Specifically, he is competent to report when his skin problems began and the continuity of such symptomatology. 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). The Board finds the Veteran's reports of continuing skin problems are credible.

Furthermore, his reports are confirmed by the service treatment records and post-service treatment records. As is discussed above, these records show that the Veteran sought treatment for a rash in service and immediately after service, and that he continued to report a rash to VA providers.

Based on the Veteran's competent and credible reports of skin problems continually since his second period of service, as well as his continuity of skin symptomatology since his second period of military service, the Board resolves all reasonable doubt in his favor and finds that dermatitis began during his active duty military service. Therefore, service connection for such disability is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


2. Sleep Apnea

The Veteran contends that his sleep problems began during his second period of active duty. See Hearing Transcript at 19. He reports that he began feeling extremely tired and low on energy. Id. The Veteran was treated in September 2006, while on active duty, for sleep problems. See STRs. The Veteran was treated for sleep problems in January 2007, only one month after leaving active duty. See Caldwell Clinic Records. At that time, a sleep study was requested. Based on that study, sleep apnea was confirmed in April 2007 and the Veteran was prescribed a CPAP machine. Id. The Veteran has current diagnoses of sleep apnea, snoring, desaturation hypoxic events (prior to CPAP usage), and hypersomnolence with shortened sleep latencies. See, e.g., VA Treatment Records (June 2006) and Geary Community Hospital Records (May 2007).

Based on the preceding evidence, the Board finds that the Veteran has a current diagnosis of sleep apnea. Therefore, the remaining inquiry is whether such current sleep apnea is related to his active duty military service.

In this regard, the Board observes that the Veteran has reported continuing sleep problems during and after service. He reported feeling tired all the time, having low energy, snoring, and feeling like he would stop breathing in his sleep. The Veteran is competent to testify to factual matters of which he has first-hand knowledge. Specifically, he is competent to report when his sleep problems/symptoms began and the continuity of such symptomatology. 38 C.F.R. § 3.159(a)(2), Washington, supra, Layno, supra. In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection. Barr, supra.

The Board finds the Veteran's reports of sleep problems beginning in service are credible. In particular, the Board notes that the Veteran's reports of symptoms eventually led to a sleep study ordered only a month after discharge and a diagnosis of sleep apnea only five months after discharge.

Based on the Veteran's competent and credible reports of sleep problems continually since his second period of service and the diagnosis of sleep apnea only a few months after discharge from his second period of military service, the Board resolves all reasonable doubt in his favor and finds that sleep apnea began during his active duty military service. Therefore, service connection for such disability is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

The claim for service connection for bilateral hearing loss is reopened.

The appeal for service connection for dermatitis is granted.

The appeal for service connection for sleep apnea is granted.


REMAND

The Veteran reports that he first experienced bronchitis in 1998. See STRs (Jan. 2004). Service treatment records confirm that he was treated for possible bronchitis or pneumonia in September 1998. The Veteran contends that his allergies, sinus disorder, and bronchial issues all began in Kuwait, where he was exposed to frequent sandstorms. See Hearing Transcript at 13 and 17 (July 2011). These storms caused the Veteran to cough and choke. Id. His symptoms have been continuous since that time. Id. at 15. He was treated for bronchitis on multiple occasions while on active duty (STRs (May 2006, June 2006, & July 2006)) and has current diagnoses of mild allergic rhinitis and asthma. See Topeka Allergy Records (May 2007) and VA Treatment Records, generally. His records also show that he has been seen on multiple occasions for a cough. See, e.g., Dr. Kiracofe Records (June 2008 & July 2008). The Veteran should be scheduled for a VA examination to determine the nature and etiology of any sinus disorder, allergies, and bronchial disorder. McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical examination when it is necessary to decide the claim).  In this regard, it should be determined whether any of the Veteran's symptoms, including congestion, runny nose, feeling clogged up, is related to an undiagnosed illness.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3) (2010); 75 Fed. Reg. 39843-39852 (July 13, 2010).

The Veteran contends that his psychiatric disorder is due to his second period of active duty, when he was stationed in Kuwait. See Hearing Transcript at 9. The Veteran was in a finance unit that served three different locations. Id. As a result, he had to drive between various locations. Id. During these drives, he was afraid of IEDs and the general danger of driving on dangerous roads. Id. The Veteran has current diagnoses of PTSD, anxiety, and depressive disorder. See, e.g. VA Treatment Records (Oct. 2007, Feb. 2009). The Veteran should be scheduled for a VA examination to determine the nature and etiology of any psychiatric disorder, including PTSD. McLendon, supra.

At his July 2011 hearing, the Veteran reported that he receives psychiatric treatment at the Vet Center in Manhattan, Kansas. He did not provide specific dates of treatment. No records from this facility are associated with the claims file. As such, these records should be obtained. 38 C.F.R. § 3.159.

As it pertains to the claim of service connection for hearing loss and tinnitus, the Board finds that the examinations of record are inadequate.  The 2007 and 2011 examinations both found that the pure tone threshold results were not valid, reliable or consistent.  Additionally, a VA examination report states that there is no relationship between any bilateral hearing loss and service; however, the rationale provided is inadequate.  In this regard, the rationale was that service medical records were negative for hearing loss.  This rationale is against the holding in Hensley v. Brown, 5 Vet. App. 155 (1993) which held that normal hearing at separation is not a bar to establishing entitlement to service connection for hearing loss.  As such, the opinion is inadequate.  Moreover, the 2011 VA examination report found that the Veteran did not currently have tinnitus; however, the Veteran testified at his Board hearing that he currently did have tinnitus.  Tinnitus is a condition which is observable by lay a person and a lay person is competent to state that he experience tinnitus, i.e., ringing in the ears.  Therefore, an examiner in stating that the Veteran does not currently have tinnitus must provide a rationale for such finding and in this case, no such rationale was provided.  The Veteran should be scheduled for another VA examination to determine whether he currently has a hearing loss and/or tinnitus disability which is due to service, including noise exposure in service.

The RO/AMC should send the Veteran a letter informing him of the importance of cooperating with the audio examination so that accurate testing results can be obtained.  He should be informed that the duty to assist is not a one way street and that he has a responsibility to cooperate in the development of his claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's current and complete records from the Vet Center in Manhattan, Kansas. Evidence of attempts to obtain these records should be associated with the claims file. Do not associate duplicate records with the claims file.

2. Send the Veteran a letter informing him that he will be scheduled for an audio examination and that it is imperative that he put forth appropriate effort to ensure accurate testing results.

3.  Schedule the veteran for a VA audio examination for the purpose of determining the nature and etiology of the veteran's bilateral hearing loss and tinnitus. All indicated tests including pure tone thresholds and speech recognition scores using the Maryland CNC Test should be performed and all findings reported in detail. The claims file should be made available to and reviewed by the examiner in connection with the examination. Based on examination findings, historical records, and medical principles, the physician should give a medical opinion, as to the following:

(a) State whether the Veteran currently has a bilateral hearing loss and tinnitus disorder.  If it is determined that the Veteran does not have a bilateral hearing loss and/or tinnitus disorder, the examiner should provide a rationale for so stating.  A rationale must be provided if it is determined that the results of the audio tests are not valid, inconsistent or unreliable.  In other words, the basis for a finding that the tests results are not valid, unreliable and/or inconsistent should be provided.

(b) The fact that the Veteran did not have any hearing loss and tinnitus in service is not determinative.  Service connection may be awarded if any incident of service, including acoustic trauma in service, caused a current hearing loss disability and/or tinnitus.  In light of this, the examiner must state whether it is at least as likely as not (i.e. 50-50 probability) that any current bilateral hearing loss and tinnitus found is related to service, including the likelihood that they were medically caused by any incident of service such as noise exposure. If bilateral hearing loss is found to be related to service, the examiner should state whether any diagnosed tinnitus is caused by or aggravated by the service-connected hearing loss.  As it pertains to the aggravation question, the examiner is asked whether any service-related hearing loss increases the severity of any tinnitus found which is beyond the natural progress of the disorder.

(c)  The examiner should describe the effects of any hearing loss and/or tinnitus found on the Veteran's daily activities.

In giving the opinions, the examiner must consider that the Board finds that the Veteran was exposed to noise exposure in service and that the Board does not find credible the Veteran's report of having hearing loss and tinnitus which was first manifested in service.  In this regard, a review of the Veteran's service examination reports reveals that the Veteran's ears were normal.  Additionally, medical history given during the Veteran's service from the late 1990's to 2006 reveals that the Veteran denied having any problems with his ears and all of his audiological tests were normal.

A complete rationale must be given for all opinions given.  The opinion must be based on a complete review of the record, including service and postservice medical records, as well as sound medical principles.  

4. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disorders, including PTSD, anxiety, and depressive disorder.  The examination must be conducted by a VA psychiatrist or psychologist.  The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed. The examiner should conduct a complete history and assign all relevant diagnoses. 

(a)  The examiner should identify all diagnosed psychiatric disorders under DSM IV.

(b) Pertaining to diagnosed disorder(s) other than PTSD, the examiner should then offer an opinion as to whether any psychiatric disability, including an anxiety disorder, and/or a depressive disorder, is at least as likely as not (50/50 probability) had its onset in service, or is related to service, including any incident(s) of service.  (The examiner should obtain a detailed history from the Veteran regarding the events of his service).  The examiner should discuss the onset of any psychiatric symptoms, stating whether such symptoms were first manifested in service and has continued since service.  The examiner should then identify the specific psychiatric disorder which is related to such symptoms.

(c) If PTSD is diagnosed under DSM-IV criteria, the examiner should state whether the diagnosis is based on the Veteran's report of an in-service stressor. The examiner should obtain a detailed report of the Veteran's alleged stressors.  The examiner should specifically consider the Veteran's report of being fearful during stressful incidents while serving in Kuwait. These stressful events are due to the Veteran being in a finance unit that served three different locations. He had to drive between various locations and, during these drives, he was afraid of IEDs and the general danger of driving on dangerous roads.

If PTSD is diagnosed, but is not based on the above stressor, the examiner should identify the stressor he/she finds significant enough to warrant a diagnosis of PTSD.

In making his/her determinations, the VA examiner should specifically reference his/her consideration of the service treatment records, the Veteran's assertions, the treatment reports, as well as sound medical principles. Specifically, in discussing his/her opinions, the examiner should acknowledge the Veteran's lay statements of record relating to the onset of his psychiatric symptoms. The rationale for all opinions expressed should be provided in a legible report. If there are any inconsistencies between the examiner's findings and the Veteran's assertion this should be explained and discussed in the report.

5. Schedule the Veteran for a VA examination to determine the nature and etiology of the following: sinusitis, bronchitis, and allergies. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed. The examiner should conduct a complete history and physical and assign all relevant diagnoses. 

(a)  The examiner should state whether the Veteran currently has a diagnosis of sinusitis, bronchitis or allergies.  If an allergic disorder is diagnosed, the examiner should identify such disorder.

(b)  The examiner should offer an opinion as to whether any diagnosed (a) sinus disorder, (b) allergy disorder, and/or (c) bronchial/lung/respiratory disorder is at least as likely as not (50/50 probability) related to service, including sand and dust from being in Kuwait or any other condition associated with his Southwest Asia Service.  

(c) Also, state whether the Veteran had symptoms of a sinus disorder, an allergy disorder, or bronchial/lung/respiratory disorder which began in service and continued after service.  Thereafter, state whether the Veteran has a current diagnosis which is related to those symptoms in service and following service.  If so, identify such diagnosed disorder.

(d) The physician should also state whether the Veteran has objective indications of a disorder, including of the sinus, respiratory, and/or lungs, which is manifested by congestion, cough, feeling clogged up, hacking, runny nose which cannot be attributed to any known clinical diagnosis.

In giving the above opinions, the examiner must acknowledge the Veteran's report of a continuity of symptomatology since service.

All necessary diagnostic testing should be conducted and commented upon by the examiner. All opinions should be supported by a clear rationale and a discussion of the facts and medical principles involved.

6. After completing the above action, the claim should be readjudicated. If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


